PER CURIAM.
Sandra Lynette Spencer appeals the district court's orders granting Appellees’ motion to dismiss and for summary judgment in her employment discrimination action and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Spencer v. Tyco Electronics Corp., No. 1:01 CV 00949, 2003 WL 723263 (M.D.N.C. Feb. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.